Title: John Smith to Isaac Zane, 16 November 1780
From: Smith, John
To: Zane, Isaac



Dear Sir
Winchester Novem: 16th. 1780.

Through your means I beg leave to renew an application, formerly made to Governor Jefferson, on a proposed plan, for the more easie and safe keeping the prisoners of war in the town of Winchester. By the prisoners of war, you will please to understand, that I do not mean to include the prisoners of the convention of Saratoga, as those troops will be under the imediate inspection of a continental officer. The irregularity of a militia guard, and the want of power in the officers to compel them to abide by the necessary regulations of a military arrangement are too notorious to every man who has read the militia laws, and who has seen the trained bands drawn into service, so that I shall say nothing to you upon this head. I have recruited a company as a Guard to serve at this  post, by the permission of Governor Jefferson, tho’ not strictly agreeable to the powers he allowed of; I have done more than engaged them as militia, I have engaged them for a twelve month, subject to the continental rules of war, on a promise of a discharge at the expiration of three months, unless I procure them the usual clothing of a soldier within that space of Time. A letter from Col. Grayson in answer to one I had written to the continental board of war, will inform you of their sentiments on this subject. Our friend Col. Holmes has it in possession and to him I must refer you for further particulars on this matter. A guard house is necessary, I would recommend one to be built of loggs, near to the house now applyed to the purpose of barracks. Four sentry boxes are necessary—you well know they can’t be dispensed with. In case of any of the guard being sick I should be glad to have the power of imploying a doctor. I assure you my humanity has sufferred upon this account already. Inclosed you will receive an account for ammunition furnishd to the guard. Guns are of small avail without this article. You will be pleasd to get the account paid and procure me a small quantity of ammunition from the public magazine. You will likewise receive a militia pay role and an account of kettles and dutch ovens purchased from yourself, both of which you will procure the payment of. You will be pleased to let me hear from you as soon as possible & am Sir Your mt. obt. Servt,

John Smith

